Citation Nr: 1227883	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic allergic rhinitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for restricted airway disease.

5.  Entitlement to service connection for sleep apnea, to include as secondary to restricted airway disease.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected degenerative disc disease of the lumbar spine, L3-4.



REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985.  Further, the record reflects he had over 20 years of service in the National Guard, which included multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2007 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In September 2010, the Board remanded the claims for additional development and they now return for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders with respect to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes that when this case was previously before it in September 2010, it included the issues of entitlement to service connection for a lumbar spine disorder, a left knee disorder, a right knee disorder, an acquired psychiatric disorder, numbness of the hands, hypertension, chronic headaches, bilateral eye disorder, and bilateral hearing loss; and entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  In September 2010, the Board denied service connection for numbness of hands, bilateral eye disorder, and bilateral hearing loss claims.  Nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, these issues have been resolved and are no longer before the Board for appellate consideration.

Regarding the other disabilities, the Board granted service connection for degenerative disc disease of the lumbar spine.  A September 2010 rating decision subsequently effectuated that grant.  A subsequent May 2012 rating decision granted service connection for a depressive disorder, hypertension, headaches, and disabilities of both knees.  In addition, the May 2012 rating decision also granted the TDIU claim.  Nothing in the record reflects the Veteran has expressed disagreement with the initial ratings assigned for these disabilities, nor the effective date thereof (to include his TDIU).  In view of the foregoing, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the claim of service connection for restricted airway disease, sleep apnea, and GERD.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Chronic sinusitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Chronic allergic rhinitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Chronic bronchitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for sinusitis.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).

2.  Service connection is not warranted for chronic allergic rhinitis.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).

3.  Service connection is not warranted for chronic bronchitis.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in June 2006, September 2007, and March 2007, all of which are clearly prior to the initial unfavorable May 2007 rating decision that denied service connection for bronchitis and rhinitis.  Referable to his sinusitis claim, he was advised of VA's duties to notify and assist in a December 2008 letter, which was sent prior to the March 2009 rating decision that denied such claim.  He was also sent additional notification via a September 2010 letter, followed by readjudication of the appeal by an May 2012 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the letters also provided the Veteran with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the claims decided herein.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2009 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence which relates the etiology of his claimed respiratory disorders to his military service.

With respect to the December 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the hearing accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions and treatment history.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was afforded a VA medical examination in October 2010 which included opinions that addressed the etiology of his claimed respiratory disorders.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon an interview with him and a review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

As indicated in the Introduction, the Board remanded the current appellate claims in September 2010 for further development, to include obtaining additional medical records and affording the Veteran new VA medical examinations to evaluate the nature and etiology of his claimed disabilities.  Additional medical records have been added to the file, and a VA medical examination addressing the current appellate claims was accomplished in October 2010.  For the reasons stated previously, the Board finds that the October 2010 VA examination regarding his claimed respiratory disorders is adequate for resolution of these claims.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27). 

Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for sinusitis, chronic allergic rhinitis, and chronic bronchitis.

The Board notes that the Veteran has indicated that his respiratory problems have been present since his military service.  However, while the Veteran is competent, as a lay person, to describe such visible symptomatology competent medical evidence is required to determine whether such symptoms is indicative of a chronic disability, and, if so, the etiology thereof, as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  This is particularly true in a case such as this where there are multiple respiratory disorders demonstrated by the evidence of record.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R.  
§ 3.159(a)(1).

As detailed in the September 2010 Board remand, the exact nature and etiology of the Veteran's purported respiratory problems were not clear from the evidence of record.  For example, there is a reference to his having had asthma as a child as part of his January 1985 enlistment examination, with the last attack being at age 11.  There is also a reference to his having had bronchitis in 1985 while on military duty.  Subsequent service examinations, including those conducted in January 1989, January 1993, October 1997, and April 2002 include notations of seasonal sinusitis/allergic rhinitis.  His service treatment records also include treatment for cold and cold-like symptoms.  However, the Board concluded that it was not clear from the evidence of record whether the Veteran did, in fact, have a chronic respiratory disorder - to include sinusitis, allergic rhinitis, and/or bronchitis  and/or whether such a disability was incurred in or aggravated by military service.  Therefore, the Board remanded the case for a VA medical examination and opinion to address the nature and etiology of the claimed respiratory disorders.

The Veteran subsequently underwent a VA examination for respiratory diseases in October 2010.  Following evaluation of the Veteran, and review of his VA claims folder, the examiner diagnosed sinusitis, bronchitis by history, and allergic rhinitis.  The examiner stated that the allergic rhinitis appeared to be an unseasonal and perennial disorder.  He also indicated that the examination did not indicate an acute or chronic disabilities.  Moreover, the examiner noted that, based on review of the claims folder, there were not significant incidents of sinusitis documented and that the bronchitis symptoms appeared only after gas chamber experiences or on the 1 incident where he was hospitalized 1 day prior to the gas chamber being discharged after a 4 day hospital stay for his bronchitis and minimal bronchitis symptoms in between those incidents.  Therefore, it was less than likely that these findings and complaints had clinical onset during service, was otherwise related to the military service, or was aggravated by the military service.

As detailed above, the Board has already determined that the October 2010 VA examination is supported by an adequate foundation.  Moreover, opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the October 2010 VA examiner's opinion.  There is no contrary competent medical opinion of record.

Additionally, to the extent that the Veteran has contended that he has experienced respiratory symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the competent medical evidence of record, to include the October 2010 VA examination, reveals that the Veteran did not have chronic respiratory disorders.  Specifically, bronchitis was noted by history only and there were no significant incidents of sinusitis documented.  Furthermore, as related to all disorders, the Board notes that the Veteran initially filed a claim for service connection in August 2004; however, he did not claim entitlement to service connection for respiratory disorders.  Moreover, he did not mention any symptomatology related to such disorders.  Rather, he claimed service connection for bronchitis and rhinitis in a December 2006 communication and for sinusitis in a November 2008 statement.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had respiratory symptomatology for many years is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of respiratory symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of respiratory symptomatology to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for sinusitis, chronic allergic rhinitis, and chronic bronchitis.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

Service connection for sinusitis is denied.

Service connection for chronic allergic rhinitis is denied.

Service connection for chronic bronchitis is denied.


REMAND

Pertinent to the issues of entitlement to service connection for restricted airway disease and sleep apnea, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the current nature and etiology of such disorders.  Specifically, the Veteran contends that he was diagnosed with restricted airway disease and sleep apnea in 2006 during his period of Guard service.  In this regard, he testified that he would fall asleep while on duty, which was indicative of such disorders.  The Veteran further alleges that his sleep apnea is caused or aggravated by the restricted airway disease.  Therefore, he should be afforded a VA examination so as to determine the nature and etiology of such disorders, to include whether his sleep apnea is secondary to his restricted airway disease.

Relevant to his claim for service connection for GERD, the Veteran was afforded a VA medical examination in October 2010 so as to address whether such disease is secondary to his service-connected lumbar spine disability.  Following evaluation of the Veteran and review of his claims folder, the examiner opined that the GERD was not related to the lumbar spine disorder.  He stated that GERD was usually due to relaxation of the lower esophageal sphincter, and had contributed also to obesity, but did not think that it was caused by his lumbar spine disease.  In short, the examiner's stated rationale reflects that the GERD was not caused by the Veteran's service-connected lumbar spine disability.  However, the examiner did not address the issue of secondary aggravation pursuant to Allen, supra, even though the September 2010 Board remand directed that such an opinion be promulgated.  Furthermore, the examiner did not address the Veteran's contention that the medications he takes for his lumbar spine disability, to include Naproxen, caused or aggravated his GERD.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

In view of the foregoing, the Board finds that clarification of the October 2010 VA examiner's opinion is necessary in the instant case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Moreover, with respect to the secondary aspect of the Veteran's sleep apnea and GERD claims, the Board notes that, in the September 2010 remand directives, the AOJ was instructed to provide proper VCAA notice regarding secondary service connection.  While a VCAA letter was provided to the Veteran in September 2010 that listed the issues of entitlement to service connection for sleep apnea, to include as secondary to restricted airway disease, and entitlement to service connection for GERD, to include as secondary to lumbar spine disorder, it did not provide him with the information and evidence necessary to substantiate such claims on a secondary basis.  Therefore, such should be accomplished on remand.  See Stegall, supra.

The Board further finds that any outstanding treatment records regarding the Veteran's restricted airway disease, sleep apnea, and GERD should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper VCAA notice with respect to the secondary aspect of his claims of entitlement to service connection for sleep apnea, to include as secondary to restricted airway disease, and GERD, to include as secondary to service-connected degenerative disc disease of the lumbar spine, L3-4.

2.  The AOJ should obtain the names and addresses of all medical care providers who have treated the Veteran for restricted airway disease, sleep apnea, and GERD since October 2010.  After securing any necessary release, the AOJ should obtain those records not on file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the October 2010 VA examiner for review and clarification of the opinion expressed therein.  In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's GERD.  All opinions expressed should be accompanied by supporting rationale.

Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's GERD has been aggravated by his service-connected lumbar spine disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.

The examiner should also offer an opinion as to whether it is at least as likely as not that the medication that the Veteran takes for his service-connected lumbar spine disability, to include Naproxen, caused or aggravated his GERD.

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

4.  After obtaining any additional records to the extent possible, the Veteran should be should be afforded the appropriate medical examinations to evaluate the current nature and etiology of restricted airway disease and sleep apnea.  The claims folder should be made available to the examiner for review before the examinations; the examiner must indicate that the claims folder was reviewed.  In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the incurrence of the Veteran's claimed disorders and the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale.

The examiner should confirm whether the Veteran has current diagnoses of restricted airway disease and sleep apnea.  Thereafter, he or she should offer an opinion on the following:

(A)  Is it at least as likely as not (50 percent or greater likelihood) that restricted airway disease was incurred in or aggravated by his military service?  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

(B)  Is it at least as likely as not (50 percent or greater likelihood) that sleep apnea was incurred in or aggravated by his military service?  

(C)  Is it at least as likely as not (50 percent or greater likelihood) that restricted airway disease caused or aggravated the Veteran's sleep apnea?

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


